Citation Nr: 0617261	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  02-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder and manic depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran had active military service from May 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision in which 
the RO denied the veteran's claim for service connection for 
a psychiatric disability, to include bipolar disorder and 
manic depression.  The veteran filed a notice of disagreement 
(NOD) in April 2002, and the RO issued a statement of the 
case (SOC) in April 2002.  The appellant filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in May 2002.

In a January 2003 decision, the Board denied entitlement to 
service connection for a psychiatric disorder (to include 
bipolar disorder and manic depression), as well as denied 
entitlement to a rating in excess of 30 percent for 
bronchitis.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2004 Order, the Court granted a Joint Motion 
for Remand filed by the parties, vacating the Board's January 
2003 decision as to the denial of service connection for 
psychiatric disorder, to include bipolar disorder and manic 
depression, and remanding that matter to Board for compliance 
with the Joint Motion.  Also in the February 2004 Order, the 
Court dismissed the matter of the veteran's entitlement to a 
rating in excess of 30 percent for bronchitis.

In April 2004, the Board remanded the remaining matter to the 
RO for further action.  After accomplishing the requested 
action, the RO continued the denial of the claim and returned 
the matter to the Board for further appellate consideration.

In January 2006, the Board remanded the matter to the RO for 
further action.  After accomplishing the requested action, 
the RO continued the denial of the claim and returned the 
matter to the Board for further appellate consideration.

As a final preliminary matter, in May 2006, VA received a VA 
Form 21-22 dated in March 2006, in which the veteran 
appointed his current representative, who is listed on the 
title page of this action.  Also in May 2006, the 
representative submitted a written brief presentation in 
support of the veteran's claim.  The Board acknowledges the 
change in representation, and will consider arguments 
advanced on the veteran's behalf in connection with the claim 
on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A psychiatric disability, most recently diagnosed as 
bipolar disorder, was not shown in service or for many years 
thereafter, and the competent and persuasive evidence 
establishes no nexus between the veteran's psychiatric 
disability and his military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability, to include bipolar disorder and manic depression, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection on appeal has been accomplished.

In May 2001 and March 2002 pre-rating letters, the RO 
generally advised the appellant, who was unrepresented at the 
time, of VA's responsibilities to notify and assist the 
appellant in his claim and the evidence that it would obtain.  
Further, through the March and September 2002 rating 
decisions, an April 2002 SOC, a September 2002 SSOC, a July 
2005 SSOC, a September 2005 SSOC, and a February 2006 SSOC, 
the RO notified the appellant of the legal criteria governing 
the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  The RO explained the information and/or evidence 
required from him, including medical evidence showing a 
current disability, as well as evidence that establishes a 
plausible relationship between the claimed disability and 
service.  After each, he was afforded the opportunity to 
respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the RO's May 2001 and March 2002 
pre-rating notice letters and April and October 2004 post-
rating notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the May 2001 
and March 2002 pre-notice letters, the RO generally explained 
its responsibility and duty with respect to the veteran's 
claim for service connection for a psychiatric disorder.  The 
RO also described the medical evidence that it had obtained 
up to that point.  In the April and October 2004 post-rating 
notice letters, the RO requested that the appellant identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  In the April and October 2004 post-
notice letters, the RO notified the veteran that it needed 
additional things from him.  The RO explained that he should 
submit the enclosed Authorization and Consent to Release 
Information forms to enable it to attempt to obtain the 
private medical information that he had identified.  The RO 
also explained that the veteran could provide the evidence 
himself.  In the October 2004 post-rating letter, the RO 
specifically informed the veteran that, if he had any 
evidence in his possession that pertains to his claim that 
had not been previously considered, he should submit it to 
the RO.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, the four content of notice requirements have 
been met in this case.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
before and after the March 2002 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this case, as 
indicated above, the appellant had full opportunity to 
respond after issuance of notice documents identified above, 
to include the RO's initial pre-rating notice letters, the 
rating decision on appeal, April 2004 notice letter, the SOC, 
and the September 2005 SSOC.  Moreover, after the RO obtained 
the relevant records and issued the most recent October 2004 
post-rating notice letter, the veteran was given another 
opportunity to provide information and/or evidence in support 
of the appeal before the RO readjudicated the claim in 
February 2006 (as reflected in the SSOC). 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran, 
existence of a disability, connection between the appellant's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the veteran's status is not at issue.  While the RO has not 
provided any notice regarding the degree of disability or 
effective date, such omission is harmless on these facts.  
Id.  As the Board's decision herein denies the appellant's 
claim for service connection for a psychiatric disorder, no 
rating or effective date is being assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim; as a result of 
these efforts, service medical records, post-service medical 
records, including VA examination and outpatient treatment 
reports, along with various statements by the veteran and, 
more recently, his representative, have been associated with 
the claims file.  The Board is unaware of any additional 
pertinent evidence, which is available in connection with 
this appeal. In this context, the veteran indicated that he 
was seen during 1969 and 1970, and in 1977 at the VA Medical 
Center (VAMC) at Highland Drive.  However, the evidence of 
record, to include an August 2001 VA letter, reflects VA's 
attempts to obtain those records, and that the veteran was 
notified of his responsibility to make sure that VA received 
such records. Also, in an April 2002 statement of the case, 
the RO noted that the attempts to obtain those records were 
to no avail, documenting that the response from that VA 
facility was that there were inactive records from January 
1977, which were retired and could not be retrieved.

The appellant also has submitted duplicative copies of 
service medical records, along with private medical records, 
and medical articles obtained from the Internet that were in 
his possession.  The RO has obtained private medical 
evidence, specifically from Westmoreland Hospital, after 
obtaining the veteran's permission.  Significantly, neither 
the appellant nor his recently appointed representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that need to be obtained.  In fact, the veteran indicated in 
March 2006 that he had no additional records to submit.  The 
veteran also included a copy of his DD 214, which was already 
of record, and an annotated copy of page six of the February 
2006 SSOC, in which he referred to articles he had previously 
submitted that he had obtained from the Internet.  The record 
also presents no basis for further developing the record to 
create an additional evidence to be considered in connection 
with the claim.

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Factual Background

A review of the service medical records reveals that, in a 
physical examination report of the veteran accomplished in 
March 1968, it is noted that the purpose of that exam was 
"lost medical record + POR" (or Prior to Overseas Readiness).  
Clinical evaluation of the veteran at the time of this 
examination revealed no pertinent psychiatric defects and no 
significant or interval history, diagnosis, or treatment of a 
psychosis was reported.  There are two indications in the 
veteran's service medical records that he received refills 
for Librium in December 1968 and February 1969, but the 
service medical records are otherwise negative for any 
history, diagnosis, or treatment of a psychosis.  On the 
medical history report that accompanied his separation 
examination of April 1969, the veteran reported that, among 
other things, he suffered from frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, and nervous trouble.  However, the examiner noted in 
his summary on this report that these complaints were all due 
to daily tension.  The veteran's separation physical 
examination in April 1969 also was negative on clinical 
evaluation for any psychiatric defects and any significant or 
interval history, diagnosis, or treatment of a psychosis. 

VA medical records, dated between February 1970 and March 
2001, reflect that in March 2001, the veteran presented with 
a four day history of increased anxiety and difficulty 
sleeping, no suicidal or homicidal ideation, and was alert 
and oriented x 3.  The veteran answered the examiner's 
questions appropriately, although he showed somewhat of a 
paranoid affect and a little bit of an agitation.  No 
assessment was provided at the time of this examination.

In March 2001, the veteran was admitted to Westmoreland 
Hospital as a result of his bipolar disorder.  He was 
discharged several days later in April 2001.  The discharge 
report revealed that the veteran was treated for his bipolar 
disorder.  The Discharging physician noted by history an 
episode of treatment while in the Army approximately 30 years 
before; and that the veteran reported that he was treated for 
manic depression and treated with Sinequan and Librium at 
that time.  No comment with respect to the etiology of the 
psychiatric disorder was provided.

In April 2001, the veteran was diagnosed with bipolar 
disorder after being admitted to the psychiatric ward at VAMC 
Highland Drive.  The discharge summary prepared at the time 
of the veteran's discharge on April 13, 2001, indicated that 
this was the first known admission of the veteran to VAMC 
Highland Drive and that he had been transferred from 
Westmoreland Hospital after being initially admitted to that 
hospital on March 28, 2001, for suicide threats and a suicide 
gesture with a suicide note.  At the time of his admission to 
VAMC Highland Drive, the veteran denied suicidal or homicidal 
thoughts, had no symptoms, was vaguely confused, and was 
unable to name his outpatient physician.  Physical 
examination of the veteran at Westmoreland Hospital was noted 
and had revealed a well-nourished, well-developed male in no 
acute distress.  Neurological examination at VAMC Highland 
Drive showed that the veteran was alert and oriented x 3, and 
that there were no focal abnormalities.  It was noted that 
the veteran received in-depth psychiatric and psychological 
evaluation, and records from Westmoreland Hospital were 
reviewed.  Notes from the veteran's hospital course 
indicated, among other things, that his Librium prescription 
was discontinued after 2 days, and, on discharge, the veteran 
no longer needed acute inpatient care but could be managed as 
an outpatient.  Mental status examination on discharge 
revealed that the veteran was alert and oriented x 3, had no 
suicidality or homicidality, his insight and judgment were 
poor, and he seemed to have some deficits secondary to his 
alcoholism.  The diagnoses included, among other things, 
bipolar disorder, and the assigned Global Assessment of 
Functioning (GAF) score was 30.

The veteran received an initial psychological evaluation 
while hospitalized at VAMC Highland Drive in April 2001.  It 
was noted that, on admission, the veteran had some symptoms 
consistent with delirium which had since resolved and had 
presented with symptoms that included, among other things, 
feeling euphoric and also an increase in irritability during 
what he described as two anxiety attacks while working a 
construction job.  He denied physiological symptoms and 
concurrent fear/dread associated with typical panic attack 
episodes.  He reported that he had no suicidal ideation or 
intent during the recent suicide attempt that had prompted 
his hospitalization, and stated that he had called 911 after 
becoming ill and that this illness had prompted his 
hospitalization.  He denied suicidal ideation or intent, 
acknowledged auditory hallucinations and stated, among other 
things, that he was hearing voices (or experiencing auditory 
hallucinations) at the time of this evaluation, and denied 
significant changes in the frequency or intensity of his 
auditory/visual hallucinations since hospitalization.  The 
veteran reported a history that included a diagnosis of manic 
depression during a depressive episode at age 22 while he was 
serving in the Army.  Psychosocial history indicated that the 
veteran's parents had died when he was young and that, after 
the age of 13, he had been raised in an orphanage.  The 
veteran was divorced, had 3 children with whom he reported 
poor relationships, and was unable to identify social 
activities or contacts with friends.

Mental status examination in April 2001 demonstrated, among 
other things, that the veteran was alert and oriented and, 
overall, no overt signs of delirium or problems with memory 
were noted, mood was mildly euphoric, and affect was broad.  
The veteran appeared to be experiencing significant auditory 
and visual hallucinations, and significant delusions and 
grandiosity were noted.  Diagnostic impression included, 
among other things, schizoaffective disorder, bipolar type 
(provisional), rule out bipolar I, current episode manic with 
psychotic features, and the veteran's GAF score was 35 
(indicating some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, school, family relations, judgment, thinking, or mood).

The patient returned for follow-up outpatient psychiatric 
visits from May to August 2001.  In May 2001, the veteran 
reported little change in the psychotic symptoms for which he 
had been hospitalized and stated that they had begun 
simultaneously with the emergence of mania after several 
years of low-grade depression.  The veteran's primary 
symptoms at that time were euphoria, auditory hallucinations, 
and religious delusions, and the examiner noted that the 
veteran's symptoms had changed due to less activation.  The 
veteran denied any changes in side effects and also denied 
ever having suicidal ideation, and no homicidal risk or 
inability to care for self indicators were demonstrated.  The 
psychiatrist's assessment included, among other things, 
bipolar manic with "mood-cong" psychosis.  In July 2001, the 
psychiatrist noted that the veteran's mania and psychosis 
were largely resolved, and the assessment was changed to 
bipolar manic with "mood-cong" psychosis, late onset.

On neuropsychological evaluation and testing in August 2001, 
the VA clinical psychologist who saw the veteran administered 
various tests and conducted a clinical interview.  The 
veteran reported mild memory problems for the previous two 
years and could identify no event coinciding with the onset 
of these problems, denied any difficulty performing the 
activities of daily living or any history of head trauma, 
seizures, or exposure to toxic substances.  The examiner 
referred to the veteran's previous evaluation in April 2001 
for a complete medical history, although he noted that the 
veteran had reported being treated for "manic depression" 
around the time of his separation from service in 1969 and at 
VAMC Highland Drive following two "manic attacks." The 
veteran described his mood as "depressed sometimes" and rated 
his level of depression as 4 on a 10-point scale.  The 
veteran denied suicidal ideation, reported a fair appetite, 
difficulty falling asleep, and waking frequently due to 
"crazy dreams" (although he did not elaborate further on this 
statement).  The veteran noted that he was employed following 
discharge for 14 years as a machinist and had held other 
employment after that time as well.  He also stated that he 
was estranged from his family because he "said stupid things 
on the phone" while manic, and that his mother had suffered 
from a seizure disorder.

Behavioral observation in August 2001 revealed, among other 
things, that the veteran was alert, oriented, and 
cooperative, eye contact was appropriate, mood ranged from 
euthymic to anxious, affect was mildly restricted, thought 
associations were circumstantial at times but easily 
redirected, and thought content was normal and non- 
delusional.  The veteran denied hallucinations in any 
modality, psychomotor activity was within normal limits, and 
he exhibited no involuntary movements.  His motivation 
appeared adequate and, with encouragement, he cooperated with 
all test procedures.  Test results indicated, among other 
things, that the veteran's general intellectual abilities 
fell in the average range.  Diagnostic impression included, 
among other things, bipolar disorder, by history, and the 
veteran's GAF score was 48 (indicating serious symptoms or 
any serious impairment in social, occupational, or school 
functioning).

In the record of a follow-up visit in October 2001, the VA 
psychiatrist who saw the veteran noted that his symptoms had 
changed such that he had no evident mania or psychosis, but 
the other examination results and the examiner's assessment 
were unchanged from the veteran's August 2001 visit.

When the veteran presented to establish care at the 
Greensburg VA Outpatient Clinic in October 2001, the examiner 
noted that the veteran regularly saw a psychiatrist at VAMC 
Highland Drive.  The veteran's history included, among other 
things, his hospital admission in March 2001 with a manic 
attack and that the veteran was a bipolar depressive.  The 
veteran's family and social history were as before, with a 
note that he did not see his children.  Physical examination 
revealed a rather sickly, thin male with very little 
expression, although he was pleasant and "with it." 
Neurologic examination showed that knee jerk and deep tendon 
reflexes were 0 and equal, ankle jerk was 1+ and equal, and 
gross neurologic examination was otherwise normal.  The list 
of the veteran's medical problems noted at this examination 
included, among other things, bipolar depression, 
hospitalized with manic attack.  No assessment was provided 
at this examination.

In his notice of disagreement filed in April 2002, the 
veteran stated that he was treated for manic depression by 
various Army psychiatrists during service and shortly after 
discharge.  He stated that he was prescribed tranquilizers 
for depression, which he identified as Librium and "Seniquin" 
and others which he could not remember, and that he had had 
"run ins with the law" during service and referred to 
incidents that had occurred while he was assigned to Fort 
Bragg, North Carolina, and in Germany.  According to the 
veteran, these incidents related to destroying public 
property and he assumed that they were due to frustration 
caused by his depressive disorder.  The veteran stated on his 
Form 9, filed in May 2002, that he had been treated for 
"manic/depression bipolar" while in service and shortly after 
discharge, that he did not have any problems until entering 
service, and that he remembered seeing Army psychiatrists.

According to a May 2005 VA examination report, the 
psychologist (Ph.D.), noted that the claims file was 
reviewed.  The examiner diagnosed the veteran with episodic 
alcohol abuse and bipolar disorder, the most recent episode 
depressed.  The examiner noted that the veteran had been 
treated for several years for bipolar disorder.  The examiner 
opined that the bipolar disorder did not begin in the 
service, or within one year after.  In coming to this 
conclusion, the examiner considered the whole evidence 
presented.  The service medical records revealed that the 
veteran was treated for intoxication and injury after a night 
of drinking.  Librium had been prescribed at times to deal 
with the veteran's anxiety symptoms, as well as to aid with 
alcohol withdrawal.  The examiner explained that it was 
unclear why the veteran was prescribed Librium in the 
service; however, the record indicated that his primary care 
physician prescribed Librium during a visit for wart removal.  
After this, the records only note that the veteran obtained 
refills of medication.  There were no treatment notes 
suggesting that he should have been seen by psychiatry, no 
notes documenting any psychiatric symptoms and no evidence to 
suggest that he was treated by psychiatry while in the 
military.  The veteran's statement regarding when he was 
treated was somewhat inconsistent during the interview.  
Initially, the examiner reported that the veteran stated that 
he had been treated as an outpatient while he was still in 
the service, and later amended that when questioned.  As 
noted previously, the veteran had reported the he had 
experienced nightmares, depression, difficulty sleeping, and 
nervousness while in the service.  As noted in other reports, 
however, it was indicated that all of these symptoms were due 
to daily tension, not due to a psychiatric disorder.  

The veteran's August 2001 statement, in which he stated that 
he had been seen by several psychiatrists and prescribed 
medications in a private hospital in 1969 and 1970 and that 
he was treated with Librium and Sinequan in 1977, was not 
supported by the available records.  Given his ability to 
maintain consistent employment at that time, any psychiatric 
symptoms that may have been present were not interfering with 
his employment.  The examiner explained that Librium was 
typically used to treat anxiety and to help when individuals 
were withdrawing from alcohol, and it was not a medication 
that was used to treat bipolar disorder.

With respect to the veteran's April 2002 statement noting 
that he had had run-ins with the law, the examiner commented 
that, at that point, the veteran indicated that it was for 
destroying public property.  The examiner reported that the 
veteran had assumed that these instances were due to his 
frustration caused by his depressive disorder.  During the 
interview, the veteran indicated that he was frustrated at 
that time, but he stated that the frustration was due to 
being drafted into the military when he did not want to serve 
at that time.  The examiner noted that it would be highly 
unusual for someone who was suffering from depression to 
destroy public property.  That was not consistent with a 
diagnosis of major depressive episode.  Typically, during 
those times, individuals have less energy and were much less 
active.

The examiner opined that the veteran's medical records from 
service, outpatient records since 2001, and reported from 
family during his inpatient admission suggested that chronic 
alcohol abuse or dependence had been the primary issue 
throughout his adult life.  This had led to estrangement from 
family and likely contributed to his reported depressive 
feelings.  The report was also reviewed by a Board Certified 
Psychiatrist who agreed and concurred with the findings.

In August 2005, the veteran submitted copies of his service 
medical records that document that he was prescribed Librium 
during service (which were already of record) and medical 
articles obtained from the Internet regarding psychiatric 
medications and the history of Librium.

In October 2005, the veteran submitted documents from a 
history of psychiatric medicine prepared by Leonard Rappa, 
Pharm.D., BCPP.  According to the excerpt, in the 1950s and 
1960s, Librium was originally thought to help with depression 
and anxiety, but it is now know that it can cause depression.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  A chronic disease will be considered to have 
been incurred in service when manifested to a degree of 10 
percent or more within 1 year from the date of separation 
from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.307.  A psychosis shall be a considered chronic 
disease within the meaning of 38 C.F.R. § 3.307. 38 C.F.R. 
§3.309.

In this case, the veteran's enlistment physical examination 
report has not been associated with the file.  When service 
medical records are missing, the Board has heightened duties 
to explain its findings and to consider the benefit-of-the-
doubt doctrine.  See Godfrey v. Brown, 8 Vet. App. 113, 118 
(1995), and Russo v. Brown, 9 Vet. App. 46, 51 (1996), both 
citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
its reasons and bases, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds persuasive or non-persuasive, and provide the 
reasons for rejecting any material evidence favorable to the 
veteran.  Id.  The benefit-of-the-doubt rule provides that, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of a material issue, 
the benefit of the doubt in resolving such an issue is given 
to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).

Considering all of the evidence in light of the above, the 
Board finds that the veteran is not entitled to service 
connection for a psychiatric disorder, to include a bipolar 
disorder and manic depression.  

As aptly noted, there was no history, diagnosis, or treatment 
of manic depression (bipolar disorder) while the veteran was 
in service or within one year of separation from service.  
Although the veteran's enlistment physical examination report 
was not available for review, subsequent physical examination 
in March 1968 indicated that the record of the veteran's 
enlistment examination may have been lost.  More importantly, 
the veteran's in-service physical examination in March 1968 
showed that he had no pertinent history, treatment, or 
diagnosis of a psychiatric disorder at that time.  Further, 
although the veteran's reported medical history at his 
separation physical examination in April 1969 referred to 
trouble sleeping, nightmares, depression, and nervousness, 
the examiner who reviewed this history noted that all of 
these complaints were due to daily tension.  Finally, it is 
noted that the examiner who conducted the veteran's 
separation physical examination in April 1969 took the 
veteran's history and still concluded that he had no 
psychological or neurological abnormalities on separation 
from service.  Hence, no psychiatric disability was shown in 
service.

Moreover, when the veteran filed an original claim for 
compensation benefits in July 1969, approximately three 
months following his discharge from service, he made no 
reference to any complaints, symptoms, or treatment for a 
psychiatric disability.  VA medical records and examinations 
reports, dated between February 1970 and June 2000, are 
similarly negative for any pertinent complaint or finding.  
Nothing regarding a psychiatric disability is mentioned in 
those reports.  

The first medical evidence of a diagnosis or treatment for a 
psychosis occurred more than 30 years after separation from 
service in March 2001 when the veteran was admitted to 
Westmoreland Hospital and diagnosed with bipolar disorder.  
The discharging physician noted a history of a psychiatric 
incident during service.  Then, in April 2001, the veteran 
was admitted to the psychiatric ward at VAMC Highland Drive 
and diagnosed with bipolar disorder.  It appears from a 
review of the veteran's VA medical records that he was 
employed consistently after separation from service until his 
hospitalization in April 2001, and he remained self-employed 
after that time with few, if any, disruptions in employment 
caused by his manic depression (bipolar disorder).  In July 
2001, the VA examiner who saw the veteran noted that he 
suffered from late onset bipolar disorder.  And, as recently 
as October 2001, the VA examiner who saw the veteran 
concluded that he had no evident mania or psychosis and gross 
neurologic examination was normal.

In a detailed and thorough report based on a review of the 
claims file, the May 2005 VA examiner opined that the 
veteran's diagnosed bipolar disorder did not begin during 
service or within one year after discharge.  The examiner 
also explained that Librium not a medication that was used to 
treat a bipolar disorder.  Instead, it was typically used to 
treat anxiety and to help when individuals were withdrawing 
from alcohol.  The examiner added that the record suggested 
that chronic alcohol abuse or dependence was the primary 
issue facing the veteran during his adult life, which has led 
to estrangement from family and likely contributed to his 
reported depressive feelings.  With respect to the veteran's 
reported problems with the law, the examiner noted that it 
would be highly unusual for someone who was suffering from 
depression to destroy public property.  

The Board finds the May 2005 VA psychiatric examiner's 
findings and opinion compelling evidence on the medical nexus 
question.  As noted above, the examiner directly addressed 
the relationship between the veteran's current psychiatric 
disorder and his military service, based on his actual 
documented medical history and assertions.  This evidence-
which the Board finds is the most probative evidence on this 
point-weighs against the claim for service connection for a 
psychiatric disorder, to include a bipolar disorder and manic 
depression.

The Board has considered the evidence submitted in August and 
October 2005, which includes cumulative copies of service 
records and articles obtained from the Internet regarding the 
history of psychiatric medications, including Librium.  The 
Board finds that these documents lack probative weight 
because they do not specifically address this veteran, to 
include his medical history documented in the claims file.  
Furthermore, the May 2005 VA examiner explained that Librium 
was not a medication that was used to treat a bipolar 
disorder; and that it was typically used to treat anxiety and 
to help when individuals were withdrawing from alcohol.  
Therefore, the Board finds that the evidence submitted in 
August and October 2005 is not probative of the medical nexus 
question.

The remaining evidence on which the veteran relies to support 
his claim for service connection are his own lay statements 
regarding in-service treatment by Army psychiatrists and 
references to problems with law enforcement during service 
allegedly fueled by frustration stemming from his disability.  
Also, as noted above, the veteran reported a medical history 
that he was treated for manic depression during a depressive 
episode while serving in the Army.  There is simply no 
evidence in the record to support this contention.  

The Board notes that the veteran is competent to offer 
evidence as to facts within his personal knowledge, such as 
the occurrence of an in-service injury, and his own symptoms.  
However, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layman 
without the appropriate medical training or expertise, he is 
not competent to render an opinion on such a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, his assertions as to medical nexus have 
no probative value.  The Board also points out that the fact 
that the veteran's own reported medical history of 
psychiatric problems since service does not constitute 
competent evidence of the required nexus.  The mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995). 

For all the foregoing reasons, the Board concludes that a 
psychiatric disorder was not incurred in or aggravated by 
service, and that a psychosis may not be presumed to have 
been incurred during service; as such, the claim for service 
connection must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a psychiatric disorder, to include a 
bipolar disorder and manic depression, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


